DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on June 26, 2020. It is noted, however, that applicant has not filed a certified copy of the DK202070420 application as required by 37 CFR 1.55.  It is noted in the filed wrapper document dated November 26, 2021 that the electronic retrieval of the priority document has failed.

Claim Objections
Claims 2, 13, 17 and 12 objected to because of the following informalities:
Regarding claim 2, it is suggested to amend to “The method of claim 1, further comprising:”.
Regarding claim 13, it is suggested to amend to “The detector system of claim 12, further configured to:”.
Regarding claim 17, it is suggested to amend to “The computer program product of claim 16, the operation further comprising:”
Regarding claim 12, in the preamble “the vicinity” is recited.  It is suggested that “a vicinity” be recited to have appropriate antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “identifying a wind turbine” in lines 1-2 and later recites, “identifying at least one target wind turbine” in line 6.  These two instances of wind turbines are the same as both are the potential cause of the shadow flicker.  It is suggested to avoid incorrect antecedent basis that lines 1-2 recite, “identifying at least one target wind turbine” and in line 6 recite, “identifying the at least one target wind turbine”.  This suggestion also has proper antecedent basis with the other instances of “the at least one target wind turbine”  in lines 8, 10, and 11 as well as dependent claims.  
In claim 12, to establish correct antecedent basis of “at least one target wind turbine”, line 25 on page 2 of the claims should be amended to recite, “at least one target wind turbine of the plurality of wind turbines”.
Claims 4, 5, 15, 19, and 20 recite “each wind turbine”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “each wind turbine” refers to “at least one target wind turbine” or “a wind park with a plurality of wind turbines”.  It is suggested that the claims recite “each of the at least one target wind turbine comprises a rotor” and “the respective rotor of the at least one target wind turbine”.
Claims 10 and 11 recite “the portable device”.  There is insufficient antecedent basis for this limitation.  These claims may change their dependency from claim 8 to claim 9 to have proper antecedent basis.
Claim 12 also recites “the remote sensor”.  Earlier in the claim, “a remote detector” was recited.  Changing the claim to “the remote detector” in the later instance would correct the insufficient antecedent basis.
Claim 13 recites, “The detector system of claim 13”.  A claim may not depend upon itself.  It is suggested that this be changed to dependent on claim 12.
Allowable Subject Matter
Claims 1-20 are only rejected under 35 U.S.C 112(b), but contain allowable subject matter that is not taught by the prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
The independent claims are not taught by the prior art.  In particular the prior art does not teach, “verifying that the shadow flicker is generated by the at least one target wind turbine by comparing the flicker data and the operational data” which is in all of the independent claims.  
 The closest prior art are the references discussed subsequently.
 Leyte-Vidal et al. (U.S Pre-Grant Publication 20190003455) teaches analytical prediction models based on geometry and that have additional sensors on the wind turbine for light intensity determination {[0018], [0036]}.  The sensors used to determine light intensity are not located at the target building as they are in the instant application.  Therefore, there is no shadow flicker directly detected on the target to verify.  Li et al. (U.S Pre-Grant Publication 20150308406) means light intensity in a different manner than Leyte-Vidal but the sensors are still at the turbine and not the target building, resulting in the same difference compared to the instant application.
Quinlan et al. (U.S. Pre-Grant Publication 20150115610) teaches monitoring (sensors) at the locations of residences where shadow flicker and noise issues may occur {[0055-0057]}.  Quinlan teaches this as an alternative to predictive models {[0054]}.  There is insufficient evidence to suggest performing both prediction models and measurement of shadow flicker and then verification of the shadow flicker by comparing the two sets of data. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (U.S Pre-Grant Publication 20150308406) is discussed in the “Allowable Subject Matter” section above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                            
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799